DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
Page 4: “6/18” should read “4/18”;
Page 5: “4/18” should read “5/18”;
Page 6: “5/18” should read “6/18”;
Page 5: “FIG. 4A” should read “FIG. 5A”;
Page 6: “FIG. 4B” should read “FIG. 5B”;
Page 7: “FIG. 5” should read “FIG. 6”;
Page 8: “FIG. 6” should read “FIG. 7”;
Page 9: “FIG. 7A” should read “FIG. 8A”;
Page 10: “FIG. 7B” should read “FIG. 8B”;
Page 11: “FIG. 7C” should read “FIG. 8C”;
Page 12: “FIG. 8” should read “FIG. 9”;
Page 12, blocks 302 & 308: “determing” should read “determining”;
Page 13: “FIG. 9” should read “FIG. 10”;
Page 14: “FIG. 10” should read “FIG. 11”;
Page 15: “FIG. 11” should read “FIG. 12”;
Page 16: “FIG. 12” should read “FIG. 13”;
Page 17: “FIG. 13” should read “FIG. 14”;
Page 18: “FIG. 14” should read “FIG. 15.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities:
[0016] Page 6: “Figures 4A and 4B” should read “Figures 5A and 5B”;
[0017] Page 6: “Figure 5” should read “Figure 6.”
Examiner suggests that applicant review the specification for the remaining errors pertaining to drawing labels.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claims 1-20: “user/driver(s)”; for better clarity, examiner suggests amending the limitation to “user(s) and/or driver(s)”;
Claim 4: “has be accepted” should read “has been accepted”;
Claim 10: “computer device” should read “computing device.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "the first user" on Page 39.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, examiner is interpreting this limitation to recite “the initiating user.” Please see prior art rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11 and system Claim 17.
Step 2A Prong 1: Independent Claim 1 recites (abstract ideas are emphasized in bold; additional elements are considered to be parsed from the remaining abstract idea): “A method for linking computing devices of drivers within a given range, the method comprising: determining, by one or more computing devices, a group of user/drivers within a given range of an initiating user/driver; generating, by the one or more computing devices, data representing the user/drivers within the given range: presenting, by a computing device operated by the initiating user/driver of the one or more computing devices, on the computing device of the initiating user/driver the data representing user/drivers within the given range in a manner that a user/driver from the group of user/drivers is selectable by the initiating user/driver; determining, by the computing device operated by the initiating user/driver of the one or more computing devices, a selected user/driver that was selected by the first user; and electronically linking, by the one or more computing devices, a computing device operated by the selected user/driver of the one or more computing devices to the computing device operated by the initiating user/driver of the one or more computing devices in a manner that the selected user/driver and the initiating user/driver are aware of an electronic link between the computing devices.”
The limitations, as drafted, are a process that, under its broadest reasonable interpretation, relates to managing interactions between people including social activities (i.e., determining a group of users within a given range of an initiating user, generating and presenting data representing the users, selecting a user) of the abstract idea of connecting users together. If a claim limitation, under its broadest reasonable interpretation, relates to managing interactions between people including social activities, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: These judicial exceptions are not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). In particular, the claim recites the additional elements of computing devices and an electronic link between the devices (in addition to the processors and memory storing instructions of Claim 11 and the non-transitory CRM of Claim 17). The computer hardware is recited at a high level of generality (i.e., generic computers forming a network/wireless/electrical link) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exceptions. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exceptions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware (computing devices and an electronic link between the devices (in addition to the processors and memory storing instructions of Claim 11 and the non-transitory CRM of Claim 17)) amounts to no more than mere instructions to implement an abstract idea in a conventional manner. Further, the additional elements of using computer hardware, as noted above, per MPEP 2106.05(d)(ii), are elements that describe well-understood, routine, conventional activities, for example, receiving or transmitting data over a network (i.e., electronic link between devices) and storing and retrieving information in memory. Mere instructions to implement an abstract idea on or with the use of generic computer components cannot provide an inventive concept. The claim is not patent-eligible.
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (including Claims 5, 6, and 7 – GUI and GUI icons, speaker, and microphone, respectively] – generic computer interface with input and/or output used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 10, 11, 12, 14, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wheeler et al. (US-20130086164).
Claim 1
Wheeler discloses the following limitations:
A method for linking computing devices of drivers within a given range, the method comprising: determining, by one or more computing devices, a group of user/drivers within a given range of an initiating user/driver ([0021] Four cars 101, 102, 103, 104 are shown in the example, in which a particular user of the below described system resides in car 101 (identified as user's car). The other three cars 102-104 are noted as proximate cars #1, #2 and #3. Cars 102-104 are noted as proximate, since the proximal distance of these cars to the user's car allow the user to communicate wirelessly utilizing vehicle-to-vehicle (V2V) communication; [0024] the cars that are proximate to the user's car may be displayed on a display screen... according to their relative position on road);

generating, by the one or more computing devices, data representing the user/drivers within the given range ([0024] the cars that are proximate to the user's car may be displayed on a display screen... according to their relative position on road);

presenting, by a computing device operated by the initiating user/driver of the one or more computing devices, on the computing device of the initiating user/driver the data representing user/drivers within the given range in a manner that a user/driver from the group of user/drivers is selectable by the initiating user/driver ([0026] To initiate the initial dialog with a particular car, the user activates screen 201 to broadcast a V2V communication request to the other proximate cars… Screen 201 may be a touch-sensitive screen that includes a touch-screen key board; [0039] As the user's vehicle identifies vehicles in the proximate area (block 301), the vehicles are displayed on the user's navigation screen (block 302));

determining, by the computing device operated by the initiating user/driver of the one or more computing devices, a selected user/driver that was selected by the first user (Fig. 8; [0039] When the user desires to communicate with a certain vehicle, the user inputs commands to communicate with the vehicles (303), at which an inquiry to communicate is sent from the user's vehicle (block 304)); and

electronically linking, by the one or more computing devices, a computing device operated by the selected user/driver of the one or more computing devices to the computing device operated by the initiating user/driver of the one or more computing devices in a manner that the selected user/driver and the initiating user/driver are aware of an electronic link between the computing devices (Fig. 8; [0039] If the user receives an authorization to communicate (block 305) from a target vehicle, the user adds the respondent to the user's social group (block 306) and establishes communication with the responding vehicle (block 307)).

Claim 2
Wheeler further discloses the following limitations:
communicating a tag request for forming the electronic link between the computing device operated by the initiating user/driver and the computing device operated by the selected user/driver from the computing device operated by the initiating user/driver to the computing device operated by the selected user/driver ([0026] To initiate the initial dialog with a particular car, the user activates screen 201 to broadcast a V2V communication request to the other proximate cars); and

presenting, by the computing device operated by the selected user/driver of the one or more computing devices, on the computing device of the selected user/driver a tag request by the initiating user/driver in a manner that the selected user/driver has a choice to accept or decline the electronic linking of the computing device operated by the initiating user/driver and the computing device operated by the selected user/driver ([0027] The responding cars are grouped to form a social group, circle or network with respect to the user's car. A car that does not respond to the initial inquiry or declines an invitation to join in communication with the user is not placed within the user's social group; [0040] If the request is to communicate with the user (block 402), the user may respond in the affirmative (block 403) and be added to the social group of the requesting party, at which point communication link is established to allow communication within the social grouping. If the link is not desired, then the request is ignored (block 406)).

Claim 4
Wheeler further discloses the following limitations:
wherein, upon the computing device operated by the selected user/driver receiving notification that the selected user/driver accepts the request, communicating by the computing device operated by the selected user/driver to the computing device operated by the initiating user/driver that the tag request is accepted and continuing the electronic link ([0040] If the request is to communicate with the user (block 402), the user may respond in the affirmative (block 403) and be added to the social group of the requesting party, at which point communication link is established to allow communication within the social grouping); and

presenting, by the computing device operated by the initiating user/driver, on the computing device of the initiating user/driver that the tag request has be accepted ([0028] When the user receives responses from proximate cars to form a social grouping, the user may identify and/or label the various cars noted on screen).

Claim 7
Wheeler further discloses the following limitations:
wherein the determining a selected user/driver that was selected by the initiating user/driver comprises recognizing a voice command received by the computing device of the initiating user/driver using a microphone on the computing device of the initiating user/driver ([0026] To initiate the initial dialog with a particular car, the user activates screen 201 to broadcast a V2V communication request to the other proximate cars… Screen 201 may be a touch-sensitive screen that includes... voice recognition software (voice-to-text)... to broadcast a message to the proximate cars).

Claim 8
Wheeler further discloses the following limitations:
wherein the given range is movable as the computing device of the initiating user/driver moves such that the computing device of the initiating user/driver remains at a center of the given range ([0036] As shown in FIG. 6, the circle signifies the extent of user's communication range from user's car 101. Cars 102-104 are within this circle and, therefore, directly linked to the user's car. However, cars 105 and 106 are out of range).

Claim 10
Wheeler further discloses the following limitations:
further comprising terminating the electronic link between the computing devices of the initiating user/driver and selected user/driver upon one of the following occurring: ending the electronic link at the direction of the computing device of the initiating user/driver or at the direction of the computing device of the selected user/driver; powering down of the computer device of either the initiating user/driver or the selected user/driver; or leaving of the computing device of the selected user driver from the given range ([0037] when a particular car is out of range of the user's car and no relay link can be established back to the user, that separated car may retain whatever information it intends to send until a link is established again back to the user's car).

Claim 11
Wheeler discloses the following limitations:
A system comprising: one or more processors ([0041] baseband module 505 is or includes a digital-signal-processor); and

a memory storing instructions that when executed by the one or more processors cause the system to perform operations comprising ([0042] A memory 506 is shown coupled to baseband module 505. The memory 506 may be utilized to store data, as well as program instructions that operate on baseband module 505):

determining a group of user/drivers within a given range of an initiating user/driver ([0021] Four cars 101, 102, 103, 104 are shown in the example, in which a particular user of the below described system resides in car 101 (identified as user's car). The other three cars 102-104 are noted as proximate cars #1, #2 and #3. Cars 102-104 are noted as proximate, since the proximal distance of these cars to the user's car allow the user to communicate wirelessly utilizing vehicle-to-vehicle (V2V) communication; [0024] the cars that are proximate to the user's car may be displayed on a display screen... according to their relative position on road);

generating data representing the user/drivers within the given range ([0024] the cars that are proximate to the user's car may be displayed on a display screen... according to their relative position on road):

presenting, by a computing device operated by an initiating user/driver, on the computing device of the initiating user/driver the data representing user/drivers within the given range in a manner that a user/driver from the group of user/drivers is selectable by the initiating user/driver ([0026] To initiate the initial dialog with a particular car, the user activates screen 201 to broadcast a V2V communication request to the other proximate cars… Screen 201 may be a touch-sensitive screen that includes a touch-screen key board; [0039] As the user's vehicle identifies vehicles in the proximate area (block 301), the vehicles are displayed on the user's navigation screen (block 302)):

determining a selected user/driver that was selected by the initiating user/driver; (Fig. 8; [0039] When the user desires to communicate with a certain vehicle, the user inputs commands to communicate with the vehicles (303), at which an inquiry to communicate is sent from the user's vehicle (block 304)); and

electronically linking a computing device operated by the selected user/driver of the one or more computing devices to the computing device operated by the initiating user/driver of the one or more computing devices in a manner that the selected user/driver and the initiating user/driver are aware of an electronic link between the computing devices (Fig. 8; [0039] If the user receives an authorization to communicate (block 305) from a target vehicle, the user adds the respondent to the user's social group (block 306) and establishes communication with the responding vehicle (block 307)).

Claim 12
Claim 12 is directed to a system that is associated with the method claimed in Claim 2. Claim 12 is similar in scope to Claim 2, and is therefore rejected under similar rationale.

Claim 14
Claim 14 is directed to a system that is associated with the method claimed in Claim 4. Claim 14 is similar in scope to Claim 4, and is therefore rejected under similar rationale.

Claim 15
Claim 15 is directed to a system that is associated with the method claimed in Claim 8. Claim 15 is similar in scope to Claim 8, and is therefore rejected under similar rationale.

Claim 17
Wheeler discloses the following limitations:
One or more non-transitory computer-readable media comprising instructions that when executed by one or more computing devices cause the one or more computing devices to perform operations comprising ([0042] A memory 506 is shown coupled to baseband module 505. The memory 506 may be utilized to store data, as well as program instructions that operate on baseband module 505. Various types of memory devices may be utilized for memory 506):

determining a group of user/drivers within a given range of an initiating user/driver ([0021] Four cars 101, 102, 103, 104 are shown in the example, in which a particular user of the below described system resides in car 101 (identified as user's car). The other three cars 102-104 are noted as proximate cars #1, #2 and #3. Cars 102-104 are noted as proximate, since the proximal distance of these cars to the user's car allow the user to communicate wirelessly utilizing vehicle-to-vehicle (V2V) communication; [0024] the cars that are proximate to the user's car may be displayed on a display screen... according to their relative position on road);

generating data representing the user/drivers within the given range ([0024] the cars that are proximate to the user's car may be displayed on a display screen... according to their relative position on road):

presenting, by a computing device operated by an initiating user/driver, on the computing device of the initiating user/driver the data representing user/drivers within the given range in a manner that a user/driver from the group of user/drivers is selectable by the initiating user/driver ([0026] To initiate the initial dialog with a particular car, the user activates screen 201 to broadcast a V2V communication request to the other proximate cars… Screen 201 may be a touch-sensitive screen that includes a touch-screen key board; [0039] As the user's vehicle identifies vehicles in the proximate area (block 301), the vehicles are displayed on the user's navigation screen (block 302)):

determining, by the computing device operated by the initiating user/driver, a selected user/driver that was selected by the initiating user/driver (Fig. 8; [0039] When the user desires to communicate with a certain vehicle, the user inputs commands to communicate with the vehicles (303), at which an inquiry to communicate is sent from the user's vehicle (block 304)); and

electronically linking a computing device operated by the selected user/driver of the one or more computing devices to the computing device operated by the initiating user/driver of the one or more computing devices in a manner that the selected user/driver and the initiating user/driver are aware of an electronic link between the computing devices (Fig. 8; [0039] If the user receives an authorization to communicate (block 305) from a target vehicle, the user adds the respondent to the user's social group (block 306) and establishes communication with the responding vehicle (block 307)).

Claim 19
Claim 19 is directed to a system that is associated with the method claimed in Claim 8. Claim 19 is similar in scope to Claim 8, and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US-20130086164) in view of Lin et al. (US-20170123628). 
Claim 3
Wheeler further discloses the following limitations:
upon the computing device operated by the selected user/driver receiving notification that the selected user/driver declines the request, communicating by the computing device operated by the selected user/driver to the computing device operated by the initiating user/driver that the request is declined and ending the electronic link ([0027] A car that does not respond to the initial inquiry or declines an invitation to join in communication with the user is not placed within the user's social group); and

However, Wheeler does not explicitly disclose the following limitations:
presenting, by the computing device operated by the initiating user/driver, on the computing device of the initiating user/driver that the request has be declined.

Lin, in the same field of endeavor, teaches the following limitations:
presenting, by the computing device operated by the initiating user/driver, on the computing device of the initiating user/driver that the request has be declined ([0025] a request for voice communication transmitted by the third vehicle is received... If the user makes choice to reject the communication, a communication failure signal indicating that the request for voice communication is rejected may be transmitted to the third vehicle).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include, in the automobile social networking system of Wheeler, the ability to present, on a computing device of a driver, that a request has been declined, as taught by Lin, since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination was predictable.

	Claim 5
Wheeler does not explicitly disclose the following limitations:
wherein the presenting on the computing device of the initiating user/driver the data representing user/drivers within the given range comprises: generating, by the one or more computing devices, data representing a graphical user interface (GUI) for presentation to the initiating user/driver on the computing device of the initiating user/driver, the GUI indicating other user/drivers within the given range, wherein:

GUI icons representing the user/drivers within the given range are selectable by the initiating user/driver to present presented information about each user/driver represented by the corresponding GUI icon; and

the presented information of a user/driver within the given range including a GUI icon that is selectable by the initiating user/driver to select the user/driver to request a tag.

Lin, in the same field of endeavor, teaches the following limitations:
wherein the presenting on the computing device of the initiating user/driver the data representing user/drivers within the given range comprises: generating, by the one or more computing devices, data representing a graphical user interface (GUI) for presentation to the initiating user/driver on the computing device of the initiating user/driver, the GUI indicating other user/drivers within the given range ([0020] Step 101: displaying icons of respective vehicles in a map according to positions of respective vehicles; [0021] a user may visibly acknowledge the positions of nearby vehicles by receiving positions of respective vehicles broadcast by each vehicle via V2X communication and displaying icons of respective vehicles at the positions of respective vehicles in the map), wherein:

GUI icons representing the user/drivers within the given range are selectable by the initiating user/driver to present presented information about each user/driver represented by the corresponding GUI icon ([0022] Step 102: determining a first vehicle corresponding to an icon of the first vehicle selected by the user in the map. More particularly, the user may select an icon of a vehicle by clicking the icon of the vehicle in the map for subsequent operations); and

the presented information of a user/driver within the given range including a GUI icon that is selectable by the initiating user/driver to select the user/driver to request a tag ([0023] Step 103: establishing a voice communication with the first vehicle… the on-vehicle device may transmit a request for voice communication to the first vehicle; [0026] enable the user to make voice communication by selecting the icon of the first vehicle).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the automobile social networking system of Wheeler with the limitations of “wherein the presenting on the computing device of the initiating user/driver the data representing user/drivers within the given range comprises: generating, by the one or more computing devices, data representing a graphical user interface (GUI) for presentation to the initiating user/driver on the computing device of the initiating user/driver, the GUI indicating other user/drivers within the given range,” “GUI icons representing the user/drivers within the given range are selectable by the initiating user/driver to present presented information about each user/driver represented by the corresponding GUI icon,” and “the presented information of a user/driver within the given range including a GUI icon that is selectable by the initiating user/driver to select the user/driver to request a tag,” as taught by Lin. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to communicate with users in nearby vehicles without needing to dial a phone number or use a social application on a mobile phone (Lin – [0004]).

Claim 13
Claim 13 is directed to a system that is associated with the method claimed in Claim 3. Claim 13 is similar in scope to Claim 3, and is therefore rejected under similar rationale.

Claim 18
Claim 18 is directed to a system that is associated with the method claimed in Claim 5. Claim 18 is similar in scope to Claim 5, and is therefore rejected under similar rationale.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US-20130086164) in view of Gosalia (US-20190394159).

	Claim 6
Wheeler does not explicitly disclose the following limitations:
wherein the presenting on the computing device of the initiating user/driver the data representing user/drivers within the given range comprises generating a voice description of the data representing user/drivers within the given range using a speaker on the computing device of the initiating user/driver.

Gosalia, in the same field of endeavor, teaches the following limitations:
wherein the presenting on the computing device of the initiating user/driver the data representing user/drivers within the given range comprises generating a voice description of the data representing user/drivers within the given range using a speaker on the computing device of the initiating user/driver ([0018] a self-driving vehicle may also capture data of a nearby vehicle that is used to determine identification of the nearby vehicle and/or an issue with the nearby vehicle... the self-driving vehicle may utilize wireless communications and/or vehicle sensors to determine an identity of the problematic nearby vehicle, and may alert the operator or owner of the self-driving vehicle of the issue and the identification of the problematic vehicle. For example, the self-driving vehicle may present a message on a display and/or an audio output that includes identification of the vehicle at issue and the issue).

This known technique is applicable to the system of Wheeler as they both share characteristics and capabilities, namely, they are directed to communication between vehicles within a distance of each other. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that applying the known technique of Gosalia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gosalia to the teachings of Wheeler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such voice description generation features into similar systems. Further, adding a voice description feature to Wheeler would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a driver to safely identify proximal vehicles to communicate with, without getting distracted from driving.

Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US-20130086164) in view of Lau (US-20210233114).

	Claim 9
Wheeler does not explicitly disclose the following limitations:
further comprising redetermining, by one or more computing devices, the group of user/drivers within the given range of the computing device operated by the initiating user/driver on a periodic basis.

Lau, in the same field of endeavor, teaches the following limitations:
further comprising redetermining, by one or more computing devices, the group of user/drivers within the given range of the computing device operated by the initiating user/driver on a periodic basis ([0030] the server 120 stores a plurality of user accounts, collects locations of the cars 115 associated with the user accounts, and calculates appearance frequencies of the cars 115 within a pre-determined distance of one of the cars 115 during a pre-determined period... The server 120 can send a notification to the electronic devices 110 when the other vehicles 115 in the social network are within the pre-determined distance; [0042] The subscribers can be located by Global Positioning System (GPS) when the subscribers are driving. The software application can scan and analyze a frequency of appearance of other subscribers' vehicles which are in proximity to the vehicle 610 over a period; [0043] When the added friends appear in proximity, the software application sends notifications to the driver of the vehicle 610 informing the driver of the presence of the added friends. The driver of the vehicle 610 can communicate with the added friends by the software application).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the automobile networking system of Wheeler with the limitations of “further comprising redetermining, by one or more computing devices, the group of user/drivers within the given range of the computing device operated by the initiating user/driver on a periodic basis,” as taught by Lau. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing the system to connect vehicles in proximity frequently on the road, as well as notifying the driver of the presence of an added vehicle in proximity (Lau – [0022]).

Claim 16
Claim 16 is directed to a system that is associated with the method claimed in Claim 9. Claim 16 is similar in scope to Claim 9, and is therefore rejected under similar rationale.

Claim 20
Claim 20 is directed to a system that is associated with the method claimed in Claim 9. Claim 20 is similar in scope to Claim 9, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.
Garcia Delorrio (US-20190102958-A1) describes a system and method for registering vehicle identifications and registering users linked to them, searching users or vehicles for example with portions of user names or portions of vehicle identifications and, sending messages directed to registered users or directed to registered vehicles. In case the messages are directed to a registered vehicle, the message may be received by the user(s) linked to that vehicle in the system. The system may also provide for a method to link several users to a vehicle and several vehicles to a user and, a method for reassigning vehicle identifications to users, as a means to enable the use of vehicle identifications by users with the greatest interest in those particular vehicle identifications.
Laurent (US-20180176271-A1) describes a system and method for sharing, broadcasting, or publishing information by a user from a location in real-time and allowing one or more users near that location to directly respond to and directly communicate with the sharing, broadcasting, or publishing user. A computing device, for example, may receive a request for assistance from a first user computing device and determine a geographical location corresponding to the first user computing device. The computing device may publish the geographical location. The computing device may also receive a response to the request for assistance from a second user computing device and may determine whether the response indicates a request to establish communication with the first user computing device. Based on the determination, the computing device may establish direction communication between the first user computing device and the second user computing device.
Grunfeld (US-20200250967-A1) describes a platform for facilitating communication between vehicles. User accounts are loaded to the platform. Each of the user accounts is linked to a corresponding vehicle. The platform receives a request from a remote computing device of a requestor of one of the user accounts. The platform then identifies at least one recipient of the user accounts to send the request by matching criteria. The platform then broadcasts, an offer to a remote computing device of the at least one recipient. The offer identifies the corresponding vehicle of the requestor and further includes a prompt to accept or deny the request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-F 10am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 3627                                                                                                                                                                                                        
/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627